Case 2:16-cv-01728-DRH-AYS Document 75 Filed 04/25/19 Page 1 of 1 PageID #: 482



 UNITED STATES DISTRICT COURT                                              CIVIL CONFERENCE
 EASTERN DISTRICT OF NEW YORK                                              MINUTE ORDER

 BEFORE: ANNE Y. SHIELDS                                           DATE: 4/25/19
         U.S. MAGISTRATE JUDGE

 CASE: CV 16-1728 (DRH) (AYS) Wisdom v. The County of Nassau, et al

 TYPE OF CONFERENCE: TELEPHONE

 APPEARANCES:            Plaintiff        Gabriel Harvis

                         Defendant        Ralph Reissman

 THE FOLLOWING RULINGS WERE MADE:
 9       Scheduling Order entered.
 9       Settlement conference scheduled for __ in courtroom 830 of the Long Island Courthouse.
         Counsel shall comply with the undersigned’s individual rules on settlement.
 9       Proposed settlement pending: By __, each party shall notify the court by ex parte letter to
         chambers at (631) 712-5715 whether it accepts or rejects the proposed settlement. These letters
         will be kept confidential.
 9       The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
 X       Other:
 Rulings by the Court:

         -   The deposition of Plaintiff will be conducted on or before May 16, 2019.

         -   Plaintiff shall provide Defendants with the expert report by May 31, 2019.

         -   Defendants shall provide Plaintiff with the expert rebuttal report by July 12, 2019.

         -   All discovery, including expert discovery, shall be completed by August 12, 2019.

         -   Any party planning on making a dispositive motion must commence such motion practice, in
             accordance with the District Court’s individual rules, by August 26. 2019.

         -   The joint proposed pre-trial order shall be filed by September 26, 2019.




                                                           SO ORDERED

                                                           /s/ Anne Y. Shields
                                                           ANNE Y. SHIELDS
                                                           United States Magistrate Judge
